 



EXECUTION VERSION   Exhibit 10-Z(3)

Dated 18 July 2007
 
        (1)   DANA INTERNATIONAL LUXEMBOURG SARL, as Performance Undertaking
Provider   (2)   THE INTERMEDIATE TRANSFEROR   (3)   DANA EUROPE FINANCING
(IRELAND) LIMITED, as Borrower   (4)   GE LEVERAGED LOANS LIMITED, as
Administrative Agent   (5)   THE OTHER SECURED PARTIES

 
PERFORMANCE AND INDEMNITY DEED
 
(LOGO) [l27056al2705601.gif]
 
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
 
       
1. Definitions
    2  
2. Performance Undertaking
    3  
3. General indemnity
    3  
4. Taxes
    4  
5. Agreement to pay Stamp Taxes
    5  
6. Obligations absolute; waiver of defences
    6  
7. Immediate recourse; Deferral of rights
    6  
8. Additional Security
    7  
9. Representations and warranties
    7  
10. Covenants
    11  
11. Subrogation; subordination
    18  
12. Termination; reinstatement
    19  
13. Effect of bankruptcy
    19  
14. Judgment Currency
    19  
15. Benefit of Deed
    20  
16. Assignment
    20  
17. Amendments and waivers
    20  
18. Notices
    21  
19. Governing law, jurisdiction and process
    21  
20. No proceedings; limited recourse
    21  
21. Entire agreement; severability
    22  
22. Execution
    23  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 18 July 2007 and executed by:

(1)   DANA INTERNATIONAL LUXEMBOURG SARL, a company formed under the laws of
Luxembourg (the “Performance Undertaking Provider”), in favour of:   (2)   GE
FACTOFRANCE SNC as Intermediate Transferor;   (3)   DANA EUROPE FINANCING
(IRELAND) LIMITED, a limited liability company incorporated under the laws of
the Republic of Ireland (the “Borrower”);   (4)   GE LEVERAGED LOANS LIMITED, as
Administrative Agent on behalf of the Secured Parties under the Receivables Loan
Agreement and the other Transaction Documents referred to below (in such
capacity, the “Administrative Agent”); and   (5)   THE OTHER SECURED PARTIES, as
defined in the Receivables Loan Agreement referred to below (the Intermediate
Transferor, the Borrower, the Administrative Agent and the other Secured Parties
are referred to herein as, the “Beneficiaries”).

BACKGROUND:

(A)   Each Originator has entered into an Originator Sale Agreement with the
Intermediate Transferor or with the Borrower as purchaser, pursuant to which
such Originator, subject to the terms and conditions of such Originator Sale
Agreement, has sold, contributed or otherwise conveyed and will sell, contribute
or otherwise convey to such Purchaser all of its right, title and interest in
certain Receivables and Related Security.   (B)   In order to finance its
purchases of Receivables and Related Security pursuant to each Originator Sale
Agreement to which it is a party, the Intermediate Transferor has entered into
Intermediate Transfer Agreements pursuant to which the Borrower, subject to the
terms and conditions of such Intermediate Transfer Agreements, will from time to
time purchase, make loans secured by, or otherwise acquire Borrower Receivables
Interests in such Receivables and Related Security.   (C)   In order to obtain
the funds with which to acquire Receivables and Related Security from
Originators and Borrower Receivables Interests from the Intermediate Transferor,
the Borrower has entered into the Receivables Loan Agreement, pursuant to which
the Lenders shall make Loans requested by the Borrower from time to time, in
each case subject to the terms and conditions of the Receivables Loan Agreement.
  (D)   Each of the Originators and Dana International Luxembourg SARL (“Dana”)
have entered into a Servicing Agreement with the Purchasers and the
Administrative Agent, pursuant to which, among other things, Dana has agreed to
act as initial servicer and each of the Originators have agreed to act as
sub-servicers, in each case, for the Purchasers and the Administrative Agent
with respect to the servicing and collection of Receivables and Related
Security.   (E)   The Subordinated Lender has entered into a Subordinated Loan
Agreement with the Borrower, pursuant to which the Subordinated Lender has
agreed, among other things, to make subordinated loans to the Borrower in order
to finance a portion of the

1



--------------------------------------------------------------------------------



 



    purchase price of Receivables and Related Security or Borrower Receivables
Interests to be acquired by the Borrower from the Originators and the
Intermediate Transferor.   (F)   The Account SPVs have entered into certain
Account Security Agreements with the Borrower and others, pursuant to which,
among other things, the Account SPVs have granted security interests in the
Facility Accounts held by them in order to secure obligations to remit moneys to
or at the direction of the Borrower.   (G)   Each of the Originators, the
Servicer and the Subordinated Lender is (and any future Originator will be) an
Affiliate or direct or indirect Subsidiary of the Performance Undertaking
Provider, the Spanish Account SPV has been established at the request of the
Performance Undertaking Provider and the Originators in connection with the
transactions contemplated by the Transaction Documents, and the Performance
Undertaking Provider expects to receive substantial direct and indirect benefits
from the transactions described above and the other transactions contemplated by
the Originator Sale Agreements, the Intermediate Transfer Agreements, the
Servicing Agreement, the Subordinated Loan Agreement and the other Transaction
Documents.   (H)   As an inducement for (a) the Purchasers to purchase or
otherwise acquire Receivables and Related Security from the Originators pursuant
to the Originator Sale Agreements, (b) the Borrower to purchase, make loans
secured by or otherwise acquire Borrower Receivables Interests pursuant to the
Intermediate Transfer Agreements, (c) the Lenders to make Loans to the Borrower
under the Receivables Loan Agreement and (d) the Administrative Agent, the
Lenders and the other Secured Parties to participate in the transactions
contemplated by the Receivables Loan Agreement and the other Transaction
Documents, the Performance Undertaking Provider has agreed, on the terms
provided in this Deed, to cause the due and punctual performance by each of the
Originators and the other Performance Parties of their respective Obligations
and to indemnify the Beneficiaries for any failure of such performance.

THIS DEED WITNESSES that:

1.   DEFINITIONS   1.1   Terms in Receivables Loan Agreement       Unless
otherwise defined herein, capitalised terms which are used in this Deed shall
have the meanings assigned to such terms in Clause 2.1 (Certain defined terms)
of the Master Schedule of Definitions, Interpretation and Construction, dated 18
July 2007, and signed by the parties hereto and others for the purposes of
identification (the “Schedule of Definitions”). In the case of any inconsistency
between such terms and the terms defined in Clause 2.2 (Other defined terms) of
this Deed, the terms defined in Clause 2.2 (Other defined terms) of this
Agreement shall prevail for all purpose of this Deed. The principles of
interpretation set forth in Clauses 2.2 (Other terms) and 2.3 (Computations of
time periods) of the Schedule of Definitions apply to this Deed as if fully set
out herein.

2



--------------------------------------------------------------------------------



 



1.2   Other defined terms       As used in this Deed, capitalised terms defined
in the preamble have the meanings as so defined, and the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):       “Indemnified Amounts” is
defined in Clause 3 (General indemnity).       “Indemnified Party” is defined in
Clause 3 (General indemnity).   2.   PERFORMANCE UNDERTAKING

  (a)   The Performance Undertaking Provider hereby agrees for the benefit of
each of the Beneficiaries to cause each Performance Party to pay and perform its
Obligations when and as due in accordance with the Transaction Documents.    
(b)   If any Performance Party fails to pay or perform any of its Obligations
when and as due (and payable in respect of monetary Obligations) in accordance
with the Transaction Documents, then the Performance Undertaking Provider shall
within three (3) Business Days of demand perform, or cause the performance of,
such Obligations, and shall within three (3) Business Days of demand pay to the
Administrative Agent for the account of the relevant Beneficiaries, in same day
funds, any such Obligations for the payment of money.

3.   GENERAL INDEMNITY       Without limiting any other rights that any
Beneficiary or any of their respective officers, directors, agents, employees,
controlling Persons or Affiliates of any of the foregoing (each an “Indemnified
Party”) may have hereunder, under any other Transaction Document or under
applicable Law, the Performance Undertaking Provider hereby agrees to indemnify
and hold harmless each Indemnified Party from and against any and all damages,
losses, claims, liabilities, deficiencies, costs, disbursements and expenses,
including interest, penalties, amounts paid in settlement and reasonable
attorneys’ fees and out-of-pocket expenses (all of the foregoing being
collectively referred to as “Indemnified Amounts”) incurred by any Indemnified
Party (including in connection with or relating to any investigation by an
Official Body, litigation or lawsuit (actual or threatened) or order, consent,
decree, judgment, claim or other action of whatever sort (including the
preparation of any defence with respect thereto)), in each case, arising out of
or resulting from this Deed or any other Transaction Document or any transaction
contemplated hereby or thereby, excluding, however (a) Indemnified Amounts to
the extent that such Indemnified Amounts resulted from the gross negligence,
fraud or wilful misconduct on the part of such Indemnified Party, (b) recourse
(except as otherwise specifically provided in this Deed or any other Transaction
Document) for uncollectible Pool Receivables and Related Security with respect
thereto, (c) any Excluded Taxes, and (d) any Indemnified Amount to the extent
the same has been fully and finally paid in cash to such Indemnified Party
pursuant to any other provision of this Deed or any other Transaction Document.

3



--------------------------------------------------------------------------------



 



4.   TAXES

  (a)   Any and all payments by the Performance Undertaking Provider under this
Deed shall be made free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if the Performance Undertaking Provider
shall be required to deduct any Indemnified Taxes or Other Taxes from any such
payment, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Clause 4) the recipient of such payment receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Performance Undertaking Provider shall make such deductions, and
(iii) the Performance Undertaking Provider shall pay the full amount deducted to
the relevant Official Body in accordance with applicable Law.     (b)   If any
Indemnified Tax or Other Tax is required to be deducted or withheld from any
payment or distribution made in respect of Receivables or Related Security
transferred pursuant to the French Intermediate Transfer Agreement, Italian
Intermediate Transfer Agreement or any payment or distributions made or deemed
to be made by the Intermediate Transferor pursuant thereto or pursuant to any
other Transaction Document, the Performance Undertaking Provider shall indemnify
each Indemnified Party within ten (10) days after written demand therefor, for
the full amount of any such Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Clause) and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to the Performance Undertaking
Provider by an Indemnified Party, or by the Administrative Agent on its own
behalf or on behalf of another Indemnified Party, shall be conclusive absent
manifest error.     (c)   The Performance Undertaking Provider shall indemnify
each Indemnified Party within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes paid by such Indemnified Party on or
with respect to any payment by or on account of any obligation of the
Performance Undertaking Provider under this Deed (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Clause 4)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to the Performance Undertaking
Provider by an Indemnified Party, or by the Administrative Agent on its own
behalf or on behalf of another Indemnified Party, shall be conclusive absent
manifest error.     (d)   As soon as reasonably practicable after any payment of
Indemnified Taxes by the Performance Undertaking Provider to an Official Body,
the Performance Undertaking Provider shall deliver to the applicable Indemnified
Party the original or a certified copy of a receipt issued by such Official Body

4



--------------------------------------------------------------------------------



 



      evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to such Indemnified
Party.     (e)   Any Indemnified Party that is entitled to an exemption from or
reduction of withholding Tax under the Law of the jurisdiction in which the
Performance Undertaking Provider is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Deed shall deliver
to the Performance Undertaking Provider (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law, such properly
completed and executed documentation prescribed by applicable Law, or reasonably
requested by the Performance Undertaking Provider, as will permit such payments
to be made without withholding or at a reduced rate.     (f)   If the
Performance Undertaking Provider makes a payment to an Indemnified Party under
this Clause 4 and the relevant Indemnified Party determines that:

  (i)   a Tax Credit is attributable to such payment; and     (ii)   that
Indemnified Party has obtained, utilised and retained that Tax Credit, that
Indemnified Party shall pay an amount to the Performance Undertaking Provider
which that Indemnified Party determines will leave it (after that payment) in
the same after-Tax position as it would have been in had the payment not been
required to be made by the Performance Undertaking Provider. For the purpose of
this Clause 4(f) “Tax Credit” means a credit against, relief on remission for,
or repayment of, any tax.

      This Clause 4 shall not be construed to require any Indemnified Party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the Performance Undertaking Provider or any
other Person.     (g)   Notwithstanding anything in this Clause 4 to the
contrary, the Performance Undertaking Provider shall not be required to pay to
any Indemnified Party any amount pursuant to this Clause 4 to the extent
(i) such amount has been fully and finally paid in cash to such Indemnified
Party pursuant to any other provision of this Deed or any other Transaction
Document or (ii) such amounts constitute Excluded Taxes.

5.   AGREEMENT TO PAY STAMP TAXES       The Performance Undertaking Provider
further agrees, as the principal obligor and not as a surety, to pay to the
Administrative Agent for the benefit of the relevant Beneficiaries within three
(3) Business Days of demand and in immediately available funds any and all stamp
duty, registration and other similar Taxes and fees payable in connection with
the execution, delivery, filing and recording of any of the Transaction
Documents (or any instrument or other document to be executed, delivered, filed
or recorded under or in connection with any of the Transaction Documents); and
the Performance Undertaking Provider agrees to save each Indemnified Party
harmless from and against any liabilities with respect to or resulting from any
delay in paying or omission to pay such Taxes and fees.

5



--------------------------------------------------------------------------------



 



6.   OBLIGATIONS ABSOLUTE; WAIVER OF DEFENCES       The Performance Undertaking
Provider’s obligations under this Deed are absolute, unconditional and
continuing and are in no way conditioned upon any of the matters listed below in
this Clause 6. The obligations of the Performance Undertaking Provider under
this Deed will not be affected by an act, omission, matter or thing which, but
for this Clause 6, would reduce, release or prejudice any of its obligations
under this Deed (without limitation and whether or not known to it or any
Beneficiary) including:

  (a)   any time, waiver or consent granted to, or composition with, any
Transaction Party or any other Person;     (b)   the release of any other
Transaction Party or any other Person under the terms of any composition or
arrangement with any creditor of any Dana European Entity;     (c)   the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
Transaction Party or other Person or any non-presentation or non-observance of
any formality or other requirement in respect of any instrument or any failure
to realise the full value of any security;     (d)   any incapacity or lack of
power, authority or legal personality of or dissolution or change in the members
or status of a Transaction Party or any other Person;     (e)   any amendment,
novation, supplement, extension, restatement (however fundamental and whether or
not more onerous) or replacement of any Transaction Document or any other
document or security including without limitation any change in the purpose of,
any extension of or any increase in any facility or the addition of any new
facility under any Transaction Document or other document or security;     (f)  
any unenforceability, illegality or invalidity of any obligation of any Person
under any Transaction Document or any other document or security; or     (g)  
any insolvency or similar proceedings.

    Without prejudice to the generality of this Clause 6, the Performance
Undertaking Provider confirms that it intends this Deed shall extend from time
to time to any (however fundamental) variation, increase, extension or addition
of or to any of the Transaction Documents and/or any Obligation.   7.  
IMMEDIATE RECOURSE; DEFERRAL OF RIGHTS

  (a)   The Performance Undertaking Provider waives any right it may have of
first requiring any Beneficiary (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any Person before claiming from the Performance Undertaking Provider under this
Deed. This waiver applies irrespective of any law or any provision of a
Transaction Document to the contrary.

6



--------------------------------------------------------------------------------



 



  (b)   Until the Final Payout Date and unless the Administrative Agent
otherwise directs, the Performance Undertaking Provider will not exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:

  (i)   to be indemnified by the Borrower, the Spanish Account SPV or any other
Dana European Entity;     (ii)   to claim any contribution from any other
guarantor of any obligations of the Borrower, the Spanish Account SPV or any
other Dana European Entity under the Transaction Documents; and/or     (iii)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Beneficiaries under the Transaction Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Transaction Documents by any Beneficiary.

8.   ADDITIONAL SECURITY

  (a)   This Deed shall be in addition to any other guarantee, indemnity or
other security for the Obligations, and shall not be rendered unenforceable by
the invalidity of any such other guarantee, indemnity or security.     (b)   In
the event that acceleration of the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy, arrangement or reorganisation of any
Performance Party or for any other reason with respect to any Performance Party,
all such amounts then due and owing with respect to the Obligations under the
terms of the Transaction Documents, or any other agreement evidencing, securing
or otherwise executed in connection with the Obligations, shall be immediately
due and payable by the Performance Undertaking Provider.

9.   REPRESENTATIONS AND WARRANTIES   9.1   Representations and warranties of
the Performance Undertaking Provider       The Performance Undertaking Provider
hereby represents and warrants to each Beneficiary, as of the date of this Deed
that:

  (a)   the Performance Undertaking Provider (i) is a limited liability company
duly organised and validly existing under the laws of its jurisdiction of
organisation, and (ii) has the power and authority and all licences,
authorisations, consents and approvals required to perform its obligations under
the Transaction Documents to which it is a party and to carry on its business in
each jurisdiction in which its business is now conducted unless the failure to
have such power, authority, licences, authorisations, consents and approvals
would not reasonably be expected to have a Material Adverse Effect;

7



--------------------------------------------------------------------------------



 



  (b)   the execution, delivery and performance by the Performance Undertaking
Provider of this Deed and any other Transaction Document to which it is a party
(i) are within the Performance Undertaking Provider’s corporate powers,
(ii) have been duly authorised by all necessary corporate action, and (iii) do
not contravene or constitute a default under (A) its Organic Documents, (B) any
applicable Law, (C) any contractual restriction binding on or affecting the
Performance Undertaking Provider or its property or (D) any order, writ,
judgment, award, injunction or decree which is valid and binding on or affecting
the Performance Undertaking Provider or its property, except in each case where
any such contravention or default would not reasonably be expected to have a
Material Adverse Effect, and (iv) do not result in or require the creation or
imposition of any Adverse Claim (other than with respect to any Receivable or
Facility Account, Permitted Adverse Claims, and with respect to any other assets
of the Performance Undertaking Provider, Permitted Encumbrances) upon or with
respect to its present or future assets including any Pool Receivable, any
Related Security, any Collateral or any Facility Account;     (c)   no
authorisation or approval or other action by, and no notice to or filing or
registration with, any Official Body or official thereof or any third party is
required for the due execution, delivery and performance by the Performance
Undertaking Provider of this Deed or any other Transaction Document to which it
is a party or any other document to be delivered by it hereunder or thereunder,
except for the actions taken or referred to in Schedule 2 (Conditions precedent
documents) to the Receivables Loan Agreement, all of which have been (or on or
before the Closing Date will have been) duly made or taken, as the case may be,
and are in full force and effect, except where the failure to have obtained any
such authorisation or approval or taken any such action or made any such filing,
notice or registration would not have a Material Adverse Effect;     (d)   this
Deed and each of the other Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of the Performance
Undertaking Provider enforceable against the Performance Undertaking Provider in
accordance with its terms, subject to the Legal Reservations;     (e)   all
non-verbal information, data, exhibits, documents, books, records and reports
furnished by or on behalf of the Performance Undertaking Provider in connection
with this Deed, any other Transaction Document or any transaction contemplated
hereby or thereby is complete and accurate in all material respects as of its
date and no such item contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. All financial statements which have been furnished by or on behalf
of the Performance Undertaking Provider, the Servicer or any Originator (i) have
been prepared in accordance with, in the case of the Performance Undertaking
Provider and the Servicer, Modified GAAP or, in the case of each Originator,
GAAP consistently applied and (ii) fairly present, in all material aspects, the
financial condition of the Performance Undertaking Provider, the Servicer or the
relevant Originator, as

8



--------------------------------------------------------------------------------



 



      the case may be, and in each case, if applicable, its consolidated
Subsidiaries or, as the case may be, the Dana European Entities on an aggregated
basis, as of the dates set forth therein and the results of any operations of
the Performance Undertaking Provider, the Servicer or the relevant Originator,
as the case may be, and in each case, if applicable, its consolidated
Subsidiaries for the periods ended on such dates;     (f)   there are no
actions, suits, investigations, litigation or proceedings at law or in equity or
by or before any Official Body now pending or in arbitration or, to the
Performance Undertaking Provider’s knowledge, threatened against or affecting
the Performance Undertaking Provider or any of its Subsidiaries or any of its or
their business, revenues or other property (i) which question the validity of
this Deed or any other Transaction Document to which it is a party or any of the
transactions contemplated hereby or thereby (excluding any litigation or
proceeding against any Obligor) or (ii) which, individually or in the aggregate,
are reasonably likely to be adversely determined and if so determined would
reasonably be expected to have a Material Adverse Effect. The Performance
Undertaking Provider is not in default or violation of any valid and binding
order, judgement or decree of any Official Body or arbitrator which would
reasonably be expected to have a Material Adverse Effect;     (g)   the
Performance Undertaking Provider has (i) timely filed or caused to be filed all
material Tax returns required to be filed, and (ii) paid or made adequate
provision for the payment of all Taxes, assessments and other governmental
charges due and payable by it, except (A) any such Taxes, assessments or other
governmental charges that are being contested in good faith by appropriate
proceedings and for which the Performance Undertaking Provider has set aside in
its books adequate reserves in accordance with GAAP as reasonably determined by
the Performance Undertaking Provider, or (B) to the extent that such failure to
do so would not reasonably be expected to have a Material Adverse Effect;    
(h)   the direct and indirect benefits to the Performance Undertaking Provider
from the transactions contemplated by the Transaction Documents provide fair
consideration and reasonably equivalent value to the Performance Undertaking
Provider for the obligations it undertakes pursuant to this Deed;     (i)   the
Performance Undertaking Provider’s obligations under this Deed and the other
Transaction Documents to which it is a party rank at least pari passu with all
of its unsecured unsubordinated Indebtedness;     (j)   the Performance
Undertaking Provider either has, or otherwise has adequate means to obtain from
such Performance Party, information concerning the financial condition of each
Performance Party, and it is not relying on any Beneficiary to provide any such
information;     (k)   neither the Performance Undertaking Provider nor any
other Dana European Entity has any Indebtedness (other than Permitted
Indebtedness);

9



--------------------------------------------------------------------------------



 



  (l)   neither the Performance Undertaking Provider nor any other Dana European
Entity has created or granted any Adverse Claim (other than, with respect to any
Receivable or Facility Account, Permitted Adverse Claims, or, with respect to
any of its other assets, Permitted Encumbrances) upon or with respect to its
present or future assets;     (m)   for the purposes of the EU Insolvency
Regulation, the Performance Undertaking Provider’s centre of main interest (as
that term is used in Article 3(1) of the EU Insolvency Regulation) is situated
in the Grand Duchy of Luxembourg and it has no “establishment” (as that term is
used in Article 2(h) of the EU Insolvency Regulation) in any other jurisdiction;
    (n)   neither Performance Undertaking Provider nor any other Dana European
Entity is, or will become, a borrower, guarantor or otherwise incur any
obligation under or in connection with the DIP;     (o)   neither the
Performance Undertaking Provider nor any other Dana European Entity, nor any of
their respective assets, have been or will be consolidated with those of Dana
Corporation or any other Affiliate of Dana Corporation that is subject to an
Event of Bankruptcy under the Insolvency Laws of the U.S. or any State thereof;
    (p)   neither the Performance Undertaking Provider nor any other Dana
European Entity has, or will have, a place of business (other than Spicer
Gelenkwellenbau GmbH) or any material property located in the U.S.;     (q)  
the execution, delivery and performance by any Transaction Party of any
Transaction Document to which it is a party do not contravene or constitute a
default under the DIP;     (r)   for so long as the DIP is in force, the
Aggregate Principal Balance constitutes Debt for the purposes of the DIP and
that the aggregate outstanding principal amount of the Dollar Equivalent of the
Aggregate Principal Balance and all other Debt of Foreign Subsidiaries owing to
third parties will not at any time exceed $400,000,000 (excluding Debt of
Canadian Subsidiaries of Dana Corporation under the Canadian Revolving
Facility). For the purposes of this Clause 9(r) the terms “Canadian Revolving
Facility”, “Canadian Subsidiary”, “Debt” and “Foreign Subsidiary” have the
meaning specified in the DIP;     (s)   no Material Adverse Effect has occurred;
    (t)   clearance statements have been issued by tPR, for the purposes of
Sections 42(2) and 46(2) of the Pensions Act, in relation to all the U.K.
Pension Schemes (the “Clearance Statements”), such that in the opinion of tPR,
and in the circumstances described in the application made for the purposes of
the Clearance Statements:

  (i)   no Dana European Entity would be subject to a contribution notice as a
result of the satisfaction of either, or both of, Sections 42(2)(a) and 42(2)(b)
of the Pensions Act; and

10



--------------------------------------------------------------------------------



 



  (ii)   no Dana European Entity would be the subject of a financial support
direction as a result of the satisfaction of any, or all of, Sections 46(2)(a),
46(2)(b) and 46(2)(c) of the Pensions Act;

  (u)   all of the information contained in the applications made in respect of
the Clearance Statements as to the circumstances of each of the Dana European
Entities are true and accurate, and that there are no material omissions of
relevant information in the applications made for the Clearance Statements;    
(v)   U.K. PensionCo has no creditors other than the U.K. Pension Schemes or the
United Kingdom Board of the Pension Protection Fund, as the case may be; and    
(w)   the company voluntary arrangement of U.K. PensionCo has been implemented
in accordance with its terms and completed (as such term is used in Rule 1.29
Insolvency Rules 1986) and all conditions thereunder have been satisfied.

9.2   Times when representations made

  (a)   All the representations and warranties in this Clause 9 (Representations
and Warranties) are deemed to be made by the Performance Undertaking Provider on
the Closing Date and as of the date of each Borrowing and each Release under the
Receivables Loan Agreement.     (b)   The representations and warranties in
Clause 9.1(e) are deemed to be made by the Performance Undertaking Provider as
of each Testing Date and on each date on which any financial statements to be
delivered pursuant to this Deed are delivered by the Performance Undertaking
Provider or in the case of all other non-verbal information, data, exhibits,
documents, books and records furnished by or on behalf of the Performance
Undertaking Provider in connection with this Deed on the date on which such
information, data, exhibits, documents, books and records are furnished.     (c)
  Each representation or warranty deemed to be made after the Closing Date shall
be deemed to be made by reference to the facts and circumstances existing at the
date the representation or warranty is deemed to be made.

10.   COVENANTS       Until the Final Payout Date:   10.1   Compliance with
Laws, etc.       the Performance Undertaking Provider will comply in all
material respects with all Laws to which it may be subject if failure so to
comply with such Laws would reasonably be expected to have a Material Adverse
Effect;   10.2   Reporting requirements       the Performance Undertaking
Provider will furnish or cause to be furnished:

  (a)   Annual financial statements

11



--------------------------------------------------------------------------------



 



  (i)   to the Administrative Agent as soon as available after the end of each
of its financial years and in any event within the period required for the
production and filing of such accounts under the law of its jurisdiction of
incorporation, the statutory accounts of each Dana European Entity and its
consolidated Subsidiaries as of the end of and for that financial year in each
case prepared in accordance with GAAP consistently applied, certified by a
Responsible Officer of that Dana European Entity and by its independent public
accountants; and     (ii)   to the Administrative Agent as soon as available
after the end of each of its financial years and in any event within 60 days
after the end of each of its financial years (commencing from the financial year
ending 31 December 2008) the annual budget in respect of each Originator
prepared on an individual basis and in respect of the Dana European Entities
prepared on an aggregated basis.

  (b)   Quarterly and monthly financial statements

  (i) (A)  during the Trigger Period, to the Administrative Agent as soon as
available and in any event within 30 days after the end of each calendar month,
a statement of financial performance of each Originator prepared on an
individual basis and of the Dana European Entities prepared on an aggregated
basis as of the end of and for that calendar month as reported by HFM in
accordance with Modified GAAP consistently applied, with the statement prepared
on an aggregated basis being certified by a Responsible Officer of the
Performance Undertaking Provider; and       (B)  otherwise, to the
Administrative Agent as soon as available and in any event within 45 days after
the end of each of its financial quarters, a statement of financial performance
of each Originator prepared on an individual basis and of the Dana European
Entities prepared on an aggregated basis as of the end of and for that financial
quarter as reported by HFM in accordance with Modified GAAP consistently
applied, with the statement prepared on an aggregated basis being certified by a
Responsible Officer of the Performance Undertaking Provider

  (ii)   Each statement of financial performance provided hereunder in respect
of an Originator shall be accompanied by a certificate of solvency in the Agreed
Form signed by a Responsible Officer of that Originator.     (iii)   For the
purposes of this Clause “a statement of financial performance” shall include a
profit and loss statement (in the case of any statement of financial performance
to be delivered hereunder in respect of an Originator prepared on a
manufacturing plant by manufacturing plant basis), cash receipts and payments
statement (prepared solely on an aggregated basis), a balance sheet (in the case
of any statement of financial performance to be delivered hereunder in respect
of an Originator, prepared on an aggregated basis with respect

12



--------------------------------------------------------------------------------



 



      to the manufacturing plants owned or operated by such Originator) and a
management commentary on the financial results shown in the statement of
financial performance prepared on an aggregated basis (which management
commentary shall include commentary on any material change in the financial
results of any individual Originator).

  (c)   Officer’s certificate         to the Administrative Agent and
concurrently with each of the financial statements to be delivered under Clauses
10.2(a) and (b), a certificate of a Responsible Officer of the Performance
Undertaking Provider stating that no Facility Event has occurred and is
continuing (or, if any such event is continuing, describing in reasonable detail
such event and the steps, if any, being taken or to be taken by the Performance
Undertaking Provider or any of the Performance Parties to remedy such event).  
  (d)   Change in business         at least thirty (30) days prior to any
substantial change in the general nature of its business, to the Administrative
Agent a written notice describing in reasonable detail any such substantial
change in the general nature of its business;     (e)   Notice of Facility
Events         as soon as possible and in any event within three (3) Business
Days after a Responsible Officer of the Performance Undertaking Provider obtains
knowledge of the occurrence of any Facility Event, to the Administrative Agent a
statement of a Responsible Officer of the Performance Undertaking Provider
setting forth details of such Facility Event and, if applicable, the action that
the Performance Undertaking Provider or any of the Facility Parties has taken
and proposes to take with respect thereto;     (f)   Termination or Suspension
of Originator Sale Agreement or Intermediate Transfer Agreements         as soon
as possible and in any event within three (3) Business Days after a Responsible
Officer of the Performance Undertaking Provider obtains knowledge of the
occurrence thereof, to the Administrative Agent notice that any Originator has
stopped selling or contributing Receivables originated by such Originator to the
Borrower or the Intermediate Transferor, as the case may be, pursuant to the
related Originator Sale Agreement to which such Originator is a party or any
other Seller Event thereunder;     (g)   Litigation; Material Adverse Effect    
    promptly after a Responsible Officer of the Performance Undertaking Provider
obtains knowledge thereof, to the Administrative Agent notice of the filing or
commencement of, or any written threat or notice of intention of any Person to
file or commence, any action, suit, litigation or proceeding, whether at law or
in equity or by or before any Official Body or in arbitration against, or any

13



--------------------------------------------------------------------------------



 



      investigation by any Official Body that may exist with respect to any
Transaction Party, the Facility Accounts, the Transaction Documents or the
transactions contemplated thereby, in each case, that is reasonably likely to be
determined adversely and if so determined would reasonably be expected to have a
Material Adverse Effect.     (h)   Other information         as soon as
reasonably practical and in any event no later than ten (10) Business Days after
a request by the Administrative Agent, furnish or cause to be furnished to the
Administrative Agent such other information with respect to (i) the Pool
Receivables, the Related Security, the Facility Accounts, the Collateral as the
Administrative Agent may from time to time reasonably request in writing (which
shall include an explanation of the reason for such request), (ii) any Facility
Event or Material Adverse Effect related to the Performance Undertaking Provider
as the Administrative Agent may from time to time reasonably request in writing
(which shall include an explanation of the reason for such request) or,
(iii) its business, operations and financial condition as the Administrative
Agent may reasonably require (subject to a written request which shall include
an explanation of the reason for such request).     (i)   Information relating
to U.K. pensions         promptly after a Responsible Officer of the Performance
Undertaking Provider obtains knowledge thereof, to the Administrative Agent full
details of:

  (i)   (A) any material changes in the circumstances described in; or

  (B)   any material omissions of relevant information contained in,

      the applications made for the Clearance Statements; and     (ii)   any
investigation or proposed investigation by tPR which may lead to the issue of a
“financial support direction” or “contribution notice” (for the purposes of
Part 1 of the Pensions Act) against any Dana European Entity; and     (iii)  
(A)    any “warning notice” for the purposes of Section 96(2) of the Pensions
Act;

  (B)   any “determination notice” for the purposes of Section 96(2) or 98(2) of
the Pensions Act in relation to a Contribution Notice or Financial Support
Direction for the purposes of Part 1 of the Pensions Act 2004,

      issued by tPR to any Dana European Entity.

14



--------------------------------------------------------------------------------



 



  (j)   Subordinated Loan book entries         to the Administrative Agent on a
fortnightly basis evidence substantially in the Agreed Form of book entry
movement pursuant to the Subordinated Loan Agreement.

10.3   Financial covenant

  (a)   The Performance Undertaking Provider will not permit the Fixed Charges
Coverage Ratio as at each Testing Date to be less than 1.25:1 unless within 3
Business Days after the day on which the compliance certificate to be delivered
pursuant to Clause 10.4 (Compliance Certificate) has been delivered showing that
the Fixed Charged Coverage Ratio is less than 1.25:1 a Person (other than the
Borrower, the Spanish Account SPV or any Dana European Entity) invests in the
Dana European Legal Group or deposits into the Borrower Operating Account
(Principal) an amount such that a recalculation of the Fixed Charges Coverage
Ratio as at such Testing Date, treating the amount of such investment or deposit
as part of Adjusted EBITDA, would be at least 1.25:1.     (b)   If, as at such
Testing Date, as a result of applying the necessary Covenant Correction Amount
to the calculation of Maximum Aggregate Principal Balance the Aggregate
Principal Balance exceeds the Maximum Aggregate Principal Balance on such date,
the Borrower shall make a prepayment of the Loan in accordance with Clause
2.5(a)(ii) (Payment and prepayment of Loans) of the Receivables Loan Agreement
on the same day as the Covenant Correction Amount is invested or deposited in
accordance with Clause 10.3(a) and such prepayment must be funded wholly from
cash constituting the whole or part of the applicable Covenant Correction
Amount.     (c)   The Performance Undertaking Provider will not permit the Fixed
Charges Coverage Ratio as at each Testing Date to be less than 1.15:1.

10.4   Compliance Certificate

  (a)   The Performance Undertaking Provider will furnish to the Administrative
Agent within 30 days, after each Testing Date a compliance certificate in a form
reasonably acceptable to the Administrative Agent, setting out (in reasonable
detail) computations as to compliance with the financial covenant set out in
Clause 10.3 as at the date as such Testing Date;     (b)   Each compliance
certificate shall be signed by a Responsible Officer of the Performance
Undertaking Provider.

10.5   Disposals       the Performance Undertaking Provider will not, and will
procure that no other Dana European Entity will, either in a single transaction
or in a series of transactions and whether related or not and whether
voluntarily or involuntarily, dispose of all or any part of its or their assets
save for any Permitted Disposal;

15



--------------------------------------------------------------------------------



 



10.6   Financial Indebtedness       the Performance Undertaking Provider will
not, and will procure that no other Dana European Entity will, incur or permit
to be outstanding any Indebtedness or enter into any off-balance sheet financing
arrangement other than Indebtedness incurred under the Transaction Documents and
any Permitted Indebtedness;

10.7   Loans out       the Performance Undertaking Provider will not, and will
procure that no other Dana European Entity will, make any loans or grant any
credit other than Permitted Loans;   10.8   Dividends and share redemption      
the Performance Undertaking Provider shall not (and will ensure that no other
Dana European Entity will):

  (a)   declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);     (b)   repay or distribute any dividend or share premium
reserve;     (c)   pay or allow any other Dana European Entity to pay any
management, advisory or other fee to or to the order of any of the shareholders
of the Performance Undertaking Provider; or     (d)   redeem, repurchase,
defease, retire or repay any of its share capital or resolve to so do,

    other than Permitted Distributions;   10.9   Mergers, Investments, etc.

  (a)   the Performance Undertaking Provider shall ensure that each Originator
(other than any Spanish Originator until such time as it becomes a direct or
indirect Subsidiary of the Performance Undertaking Provider) shall at all times
be a direct or indirect Subsidiary of the Performance Undertaking Provider and
that each Spanish Originator (which for the time being is not a direct or
indirect Subsidiary of the Performance Undertaking Provider) shall at all times
be a direct or indirect Subsidiary of Dana Corporation;     (b)   except to the
extent expressly permitted by the Transaction Documents, the Performance
Undertaking Provider will not, and will procure that no other Dana European
Entity will, liquidate or dissolve or merge with or into or consolidate with or
into any Person, or enter into any corporate restructuring, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its property (whether now owned or
hereafter acquired) to any Person, or acquire all or part of the business or
undertaking of a Person, or acquire any Equity Interest of a Person, or enter
into any joint venture or partnership agreement with, any Person other than a
Permitted Transaction;

16



--------------------------------------------------------------------------------



 



10.10   Taxes       the Performance Undertaking Provider will file all Tax
returns and reports required by Law to be filed by it and promptly pay all Taxes
and governmental charges at any time then due and payable by it, except to the
extent such Taxes or governmental charges are being contested in good faith by
appropriate proceedings and the Performance Undertaking Provider has set aside
in its books adequate reserves in accordance with Modified GAAP as reasonably
determined by the Performance Undertaking Provider or the failure to do so would
not reasonably be expected to have a Material Adverse Effect. The Performance
Undertaking Provider will pay when due any Taxes payable in connection with the
Pool Receivables, Related Security with respect thereto, the Facility Accounts
and the other Collateral, exclusive of Taxes constituting Excluded Taxes or
Taxes payable and actually previously paid by another Transaction Party except
to the extent such Taxes are being contested in good faith by appropriate
proceedings and the Performance Undertaking Provider has set aside in its books
adequate reserves in accordance with Modified GAAP as reasonably determined by
the Performance Undertaking Provider or the failure to do so would not
reasonably be expected to have a Material Adverse Effect;   10.11   Sales,
liens, etc.       the Performance Undertaking Provider will not, and will
procure that no other Dana European Entity will, sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim (except for, in the case of any Receivable or Facility Account,
Permitted Adverse Claims, and in the case of any other assets of any Dana
European Entity, Permitted Encumbrances) upon or with respect to its assets to
secure any indebtedness of any person (including, upon or with respect to the
Pool Receivables, the Related Security with respect thereto or any other
Collateral, the Facility Accounts or any other asset of the Transaction SPVs, or
any of its rights, title, interest in, to and under any of them (including any
right to receive income in respect thereof)) except pursuant to, and in
accordance with, the Transaction Documents;   10.12   Change in business      
the Performance Undertaking Provider will not make any substantial change in the
general nature of its business without the prior written consent of the
Administrative Agent, except for any such change:

  (a)   that would not (i) impair the collectibility of any Pool Receivable in
any material respect, (ii) otherwise reasonably be expected to have a Material
Adverse Effect, or (iii) materially adversely affect the interests or remedies
of any Beneficiary; or     (b)   as required by applicable Law;

10.13   Amendments       the Performance Undertaking Provider will not make any
material amendment or other modification to any Transaction Document to which it
is a party except in

17



--------------------------------------------------------------------------------



 



    accordance with the amendment provisions thereof (which will require the
written consent of the Administrative Agent);   10.14   Organic Documents      
the Performance Undertaking Provider will not amend, modify, change or repeal
any of its Organic Documents, unless such amendment, modification, change or
repeal would not reasonably be expected to have a Material Adverse Effect;  
10.15   Licences, etc.       the Performance Undertaking Provider will maintain
in full force and effect all licences, approvals, authorisations, consents,
registrations and notifications which are at any time required in connection
with the performance of its duties and obligations hereunder and under the other
Transaction Documents to which it is a party, except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect;   10.16  
Separateness       the Performance Undertaking Provider will take such actions
as may reasonably be required to maintain each Transaction SPV as a legal entity
separate and apart from the Performance Undertaking Provider, any Affiliate or
Subsidiary thereof and any other Person; and   10.17   Change in accountants or
accounting policies       the Performance Undertaking Provider will promptly
notify the Administrative Agent of any change in its accountants or material
change in its accounting policy.   11.   SUBROGATION; SUBORDINATION   11.1  
Notwithstanding anything to the contrary contained herein, the Performance
Undertaking Provider:

  (a)   will not exercise or assert until the Final Payout Date any rights of
subrogation (whether contractual, at law or in equity or otherwise) to the
claims of any Beneficiary against any Performance Party, and until the Final
Payout Date hereby waives any and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and claims which the Performance Undertaking Provider might now have or
hereafter acquire against any Performance Party in connection with, or as a
result of, the existence or performance of the Performance Undertaking
Provider’s obligations under this Deed;     (b)   will not claim any setoff,
recoupment or counterclaim against any Performance Party in respect of any
liability of the Performance Undertaking Provider to any Performance Party until
the Final Payout Date; and     (c)   waives any benefit of and any right to
participate in any collateral security which may be held by any Beneficiary (or
its assigns).

18



--------------------------------------------------------------------------------



 



11.2   The payment of any amounts due with respect to any indebtedness of any
Performance Party now or hereafter owed to the Performance Undertaking Provider
is hereby subordinated to the Obligations. The Performance Undertaking Provider
agrees that, after the occurrence of any default in the payment or performance
of any of the Obligations, until the Final Payout Date, the Performance
Undertaking Provider will not demand, sue for or otherwise attempt to collect
any indebtedness of any Performance Party to the Performance Undertaking
Provider. If, notwithstanding the foregoing sentence, the Performance
Undertaking Provider collects, enforces or receives any amounts in respect of
such indebtedness before the Final Payout Date, it shall collect, enforce or
receive and hold such amounts as trustee for the Beneficiaries and shall pay
such amounts to the Administrative Agent on behalf of the Beneficiaries on
account of the Obligations, without affecting in any manner the liability of the
Performance Undertaking Provider under the other provisions of this Deed.   11.3
  The provisions of this Clause shall be supplemental to and not in derogation
of any rights and remedies of any Beneficiary under any separate subordination
agreement which any Beneficiary may at any time and from time to time enter into
with the Performance Undertaking Provider.   12.   TERMINATION; REINSTATEMENT  
    The Performance Undertaking Provider’s obligations under this Deed shall
continue in full force and effect until the Final Payout Date; provided, that
this Deed shall continue to be effective or shall be reinstated, as the case may
be, if at any time payment or other satisfaction of any of the Obligations is
rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, arrangement or reorganisation of any Performance Party or otherwise,
as though such payment had not been made or such other satisfaction had not
occurred and each Beneficiary shall be entitled to recover the value or amount
of that Obligation from each Transaction Party, as though such payment has not
been made or such other satisfaction had not occurred.   13.   EFFECT OF
BANKRUPTCY       This Deed shall survive the bankruptcy, insolvency,
reorganisation or arrangement of any Performance Party and the commencement of
any case or proceeding by or against any Performance Party under any applicable
bankruptcy, insolvency or similar Law of any jurisdiction. No stay of actions or
remedies under any applicable bankruptcy, insolvency or similar Law of any
jurisdiction to which any Performance Party is subject shall postpone the
obligations of the Performance Undertaking Provider under this Deed, except to
the extent required by Law.   14.   JUDGMENT CURRENCY   14.1   If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum
owing under this Deed in one currency into another currency, each party hereto
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

19



--------------------------------------------------------------------------------



 



14.2   The obligations of the Performance Undertaking Provider in respect of any
sum due to any Beneficiary shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due under this Deed (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by that Beneficiary of any
sum adjudged to be so due in the Judgment Currency, the Beneficiary may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Beneficiary in the Agreement Currency, the Performance Undertaking Provider
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Beneficiary against such loss. The obligations of the Performance
Undertaking Provider contained in this Clause shall survive the termination of
this Deed and the payment of all other amounts owing under this Deed.   15.  
BENEFIT OF DEED   15.1   This Deed shall be binding upon the Performance
Undertaking Provider, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by each Beneficiary and its successors and
assigns.   15.2   No Person other than the Performance Undertaking Provider and
the Beneficiaries and their respective successors and assigns shall have any
rights under this Deed pursuant to the Contracts (Rights of Third Parties) Act
1999.   16.   ASSIGNMENT   16.1   The Performance Undertaking Provider may not
assign or transfer any of its obligations under this Deed without the prior
written consent of the Administrative Agent and the Required Lenders.   16.2  
The Intermediate Transferor may assign or otherwise transfer its rights under
this Deed to the Borrower pursuant to each Intermediate Transfer Agreement to
which it is a party. The Borrower may assign or otherwise transfer its rights
under this Deed to the Administrative Agent on behalf of the Secured Parties.  
16.3   The Performance Undertaking Provider acknowledges that the Borrower has
assigned will assign to the Administrative Agent, for the benefit of the Secured
Parties, all of its rights, remedies, powers and privileges under this Deed, and
that each Secured Party may further assign such rights, remedies, powers and
privileges to the extent permitted in the Receivables Loan Agreement and the
other Transaction Documents. The Performance Undertaking Provider agrees that
the Administrative Agent, as the assignee of the Borrower, shall have the right
to enforce this Deed and to exercise directly all of the Borrower’s rights and
remedies under this Deed (including the right to give or withhold any consents
or approvals to be given or withheld by the Borrower under this Deed).   17.  
AMENDMENTS AND WAIVERS       No amendment or waiver of any provision of this
Deed and no consent to any departure by the Performance Undertaking Provider
from any provision of this Deed

20



--------------------------------------------------------------------------------



 



    shall be effective unless the same is in writing and signed by the
Administrative Agent (with the consent or at the direction of the Required
Lenders) and, in the case of an amendment, by the Borrower, the Intermediate
Transferor and the Performance Undertaking Provider; provided that no amendment,
waiver or consent, unless in writing and signed by the Intermediate Transferor,
the Borrower and the Administrative Agent (with the consent or at the direction
of all the Lenders), shall release the Performance Undertaking Provider from its
obligations under this Deed. No failure on the part of any Beneficiary to
exercise, and no delay in exercising, any power, right or remedy under this Deed
shall operate as a waiver of that power, right or remedy; nor shall any single
or partial exercise of any power, right or remedy under this Deed preclude any
other or further exercise of that power, right or remedy or the exercise of any
other power, right or remedy. The rights and remedies herein provided shall be
cumulative and non-exclusive of any rights and remedies provided by law.   18.  
NOTICES       All communications and notices provided for under this Deed shall
be provided in the manner and to the addresses set out in Schedule 1 (Address
and Notice Information) to the Schedule of Definitions.

21



--------------------------------------------------------------------------------



 



19.   GOVERNING LAW, JURISDICTION AND PROCESS   19.1   This Deed and the rights
and obligations of the parties hereto shall be governed by and construed in
accordance with English law.   19.2   Each party hereto agrees that the courts
of England shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any dispute, which may arise out of or in connection
with this Deed, any other Transaction Document or the transaction contemplated
hereby or thereby and, for such purposes, irrevocably submits to the
non-exclusive jurisdiction of such courts.   19.3   Each of the parties hereto
irrevocably waives any objection which it might now or hereafter have to the
courts referred to in Clause 19.2 being nominated as the forum to hear and
determine any suit, action or proceeding, and to settle any dispute, which may
arise out of or in connection with this Deed, any other Transaction Document or
the transactions contemplated hereby or thereby and agrees not to claim any such
court is not a convenient or appropriate forum.   19.4   Each of the parties
hereto (other than such parties as are registered in England and Wales or
otherwise have a place of business in England and Wales) agrees that the process
by which any suit, action or proceeding is begun may be served on it by being
delivered in connection with any suit, action or proceeding in England to the
English Process Agent for such party.   19.5   The submission to the
jurisdiction of the courts referred to in Clause 19.2 shall not (and shall not
be construed so as to) limit the right of the Administrative Agent to take
proceedings against the Performance Undertaking Provider or any of its
respective property in any other court of competent jurisdiction nor shall the
taking of proceedings in any other jurisdiction preclude the taking of
proceedings in any other jurisdiction, whether concurrently or not.   20.   NO
PROCEEDINGS; LIMITED RECOURSE

  (a)   Each of the parties hereto agrees that (i) it will not institute
against, or join any other Person in instituting against, any Transaction SPV
any proceeding of the type referred to in the definition of Event of Bankruptcy
so long as there shall not have elapsed two years plus one day since the Final
Payout Date (or, in the case of an Account SPV, the Seller Payout Date with
respect to all Originators related to such Account SPV); and
(ii) notwithstanding anything contained herein or in any other Transaction
Document to the contrary, the obligations of each Transaction SPV under the
Transaction Documents are solely the corporate obligations of such Transaction
SPV and shall be payable solely to the extent of funds which are received by
such Transaction SPV pursuant to the Transaction Documents and available for
such payment in accordance with the terms of the Transaction Documents and shall
be non-recourse other than with respect to such available funds and, without
limiting Clause 20, if ever and until such time as such Transaction SPV has
sufficient funds to pay such obligation, shall not constitute a claim against
such Transaction SPV.     (b)   No recourse under any obligation, covenant or
agreement of any Transaction SPV contained in this Deed or any other Transaction
Document shall be had

22



--------------------------------------------------------------------------------



 



      against any incorporator, stockholder, officer, director, member, manager,
employee or agent of such Transaction SPV by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute or otherwise;
it being expressly agreed and understood that this Deed and the other
Transaction Documents are solely a corporate obligation of such Transaction SPV,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Transaction SPV or any of them under or by reason of any of the
obligations, covenants or agreements of such Transaction SPV contained in this
Deed or any other Transaction Document, or implied therefrom, and that any and
all personal liability for breaches by any Transaction SPV of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Deed; provided that
the foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or fraudulent omissions
made by them.

21.   ENTIRE AGREEMENT; SEVERABILITY

  (a)   This Deed constitutes the entire agreement of the parties hereto with
respect to the matters set forth herein.     (b)   The rights and remedies
provided in this Deed are cumulative and not exclusive of any remedies provided
by law or any other agreement.     (c)   In any action or proceeding in any
jurisdiction, if the obligations of the Performance Undertaking Provider under
this Deed would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the Performance Undertaking Provider’s
liability under this Deed, then, notwithstanding any other provision of this
Deed to the contrary, the amount of such liability shall, without any further
action by the Performance Undertaking Provider or any Beneficiary, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding.     (d)   The provisions
of this Deed are severable. Any provision of this Deed which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability in that jurisdiction without invalidating or
making unenforceable any of the remaining provisions in that jurisdiction or
that provision or any other provision in any other jurisdiction.

22.   EXECUTION       This Deed may be executed in any number of counterparts,
and by different parties on separate counterparts, each of which shall be an
original and all of which shall constitute one and the same agreement. Delivery
by facsimile transmission or by electronic file in a format that is accessible
by the recipient of a copy of an executed signature page of this Deed shall
operate as delivery of an executed counterpart of this Deed.

23



--------------------------------------------------------------------------------



 



EXECUTION:
The parties have shown their acceptance of the terms of this Deed by executing
it as a deed below.

24



--------------------------------------------------------------------------------



 



Execution of Performance and Indemnity Deed:
The Performance Undertaking Provider
DANA INTERNATIONAL LUXEMBOURG SARL

     
Signature:
  /s/ Cornelia v. Künsberg
 
   
Name:
  Cornelia von Künsberg
 
    Title/Authority: Authorised Director and PoA Holder

S-1



--------------------------------------------------------------------------------



 



Execution of Performance and Indemnity Deed:
The Borrower
Given under the Common Seal
of Dana Europe Financing (Ireland) Limited:

     
/s/ Frank Heffernan
 
   
 
   
Director
   
 
   
/s/ Michelle Hall
 
   
 
   
Secretary
    Structured Finance Management (Ireland) Limited
as Secretary

S-2



--------------------------------------------------------------------------------



 



Execution of Performance and Indemnity Deed:
The Administrative Agent
Signed as a deed by Adam Johnson / Adrian Spurling as
attorney for GE LEVERAGED LOANS
LIMITED

      /s/ Adam Johnson /s/ Adrian Spurling

under a power of attorney dated 22 March 2007 in the presence of Richard Todd
                                                                     
            as
attorney for                                                             

     
/s/ Richard J. Todd
   
 
Name of witness: Richard Todd
   

Address of witness:   Mayer, Brown, Rowe & Maw LLP, 11 Pilgrim Street, London
EC4V GRW

Occupation of witness: Solicitor

S-3



--------------------------------------------------------------------------------



 



Execution of Performance and Indemnity Deed:
The Intermediate Transferor
Signed as a deed by Adam Johnson / Adrian Spurling
as attorney for GE FACTOFRANCE SNC

     
/s/ Adam Johnson
 
/s/ Adrian Spurling
 

under a power of attorney dated 16 July 2007 in the presence of Richard Todd
     
                                                                            as
attorney for                                                             

     
/s/ Richard J. Todd
   
 
Name of witness: Richard Todd
   

Address of witness:   Mayer, Brown, Rowe & Maw LLP, 11 Pilgrim Street, London
EC4V GRW

Occupation of witness: Solicitor

S-4